Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance of claim 1 is that the closest prior art of record (Goldstein), alone or in combination fails to teach, a communication interface for communication with another processing device of the processing devices, and a battery for powering said at least one sensor, said processor and said communication interface, the method comprising: obtaining, by a first processing device of the processing devices, energy demand data representative of an energy consumption of respective successive tasks of the one or more processing pipelines, wherein for each of the one or more processing pipelines the successive tasks of the processing pipeline are performed successively and include a first task and one or more second tasks after the first task, input to each of the one or more second tasks depending on an output of a previous task of the successive tasks,  obtaining, by said first processing device, battery availability data representative of available energy of the battery at other ones of the processing devices, for each respective successive task of the successive tasks of the one or more processing pipelines, in combination with other elements of the claim. 

Claim 9 has similar limitations and therefore has similar reasons for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119